Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
BUCKEYE PARTNERS, L.P.
AND
VOPAK BAHAMAS B.V.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Registrable Securities     3  
 
            ARTICLE II REGISTRATION RIGHTS     3  
 
           
Section 2.01
  Registration     3  
Section 2.02
  Piggyback Rights     5  
Section 2.03
  Delay Rights     6  
Section 2.04
  Underwritten Offerings     8  
Section 2.05
  Sale Procedures     8  
Section 2.06
  Cooperation by Holders     11  
Section 2.07
  Restrictions on Public Sale by Holders of Registrable Securities     11  
Section 2.08
  Expenses     12  
Section 2.09
  Indemnification     12  
Section 2.10
  Rule 144 Reporting     15  
Section 2.11
  Transfer or Assignment of Registration Rights     15  
Section 2.12
  Limitation on Subsequent Registration Rights     15  
 
            ARTICLE III MISCELLANEOUS     15  
 
           
Section 3.01
  Communications     15  
Section 3.02
  Successor and Assigns     16  
Section 3.03
  Assignment of Rights     17  
Section 3.04
  Recapitalization, Exchanges, Etc. Affecting the Units     17  
Section 3.05
  Aggregation of Registrable Securities     17  
Section 3.06
  Specific Performance     17  
Section 3.07
  Counterparts     17  
Section 3.08
  Headings     17  
Section 3.09
  Governing Law     17  
Section 3.10
  Severability of Provisions     17  
Section 3.11
  Entire Agreement     17  
Section 3.12
  Amendment     18  
Section 3.13
  No Presumption     18  
Section 3.14
  Obligations Limited to Parties to Agreement     18  
Section 3.15
  Interpretation     18  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of February 15, 2011, by and among Buckeye Partners, L.P., a Delaware
limited partnership (the “Partnership”), and Vopak Bahamas B.V.. a public
company with limited liability incorporated under the laws of the Netherlands
(the “Investor”).
     WHEREAS, this Agreement is made in connection with the entry into the Unit
Purchase Agreement, dated on or prior to the date hereof, by and between the
Partnership and the Investor (the “Unit Purchase Agreement”); and
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Investor pursuant to
the Unit Purchase Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Unit Purchase Agreement. The terms
set forth below are used herein as so defined:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “ArcLight/Kelso Registration Rights Agreement” means that certain
Registration Rights Agreement, by and among the Partnership, BGH GP Holdings,
LLC, ArcLight Energy Partners Fund III, L.P., ArcLight Energy Partners Fund IV,
L.P., Kelso Investment Associates VII, L.P. and KEP VI, LLC, dated as of
June 10, 2010.
     “Class B Unit Price” means $57.04.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Consideration Units” has the meaning specified in the Unit Purchase
Agreement.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

1



--------------------------------------------------------------------------------



 



     “Existing Registration Rights Agreements” means, collectively, (a) that
certain Registration Rights Agreement by and among the parties to the LP Unit
Purchase Agreement, dated as of December 18, 2010, (b) that certain Registration
Rights Agreement by and among the parties to the Class B Unit Purchase
Agreement, dated as of December 18, 2010 and (c) the ArcLight/Kelso Registration
Rights Agreement.
     “General Partner” means Buckeye GP LLC, a Delaware limited liability
company.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Investor” has the meaning specified therefor in the introductory paragraph
of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
     “Liquidated Damages Multiplier” means the product of the LP Unit Price
times the number of Purchased Units issued to such Investor and that may not be
disposed of without restriction pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act.
     “Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
     “LP Unit Price” means $60.40, provided however, that if the Closing Date is
after the record date for the distribution to the Partnership’s holders of LP
Units with respect to the quarter ending December 31, 2010, the LP Unit Price
shall be reduced by an amount equal to such per unit distribution.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Parity Securities” has the meaning specified therefor in Section 2.02(b)
of this Agreement.
     “Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Purchased Units” means the Consideration Units.

2



--------------------------------------------------------------------------------



 



     “Registrable Securities” means (i) the Purchased Units to be acquired by
the Investor pursuant to the Unit Purchase Agreement, (ii) LP Units issued upon
the conversion of the Class B Units, (iii) Class B Units issued on the Class B
Units as a distribution in kind in lieu of cash distributions and (iv) any LP
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement.
     “Registration Expenses” has the meaning specified therefor in
Section 2.08(b) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which LP Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
     “Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Partnership or one of its subsidiaries or Affiliates; (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.11 hereof or (e) one year
following their issuance as LP Units, including the issuance of LP Units as
Liquidated Damages and the issuance of LP Units upon conversion of Class B
Units.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
     (a) Effectiveness Deadline. Following the date hereof, but no later than
fifteen (15) days following the Closing Date, the Partnership shall prepare and
file a registration statement

3



--------------------------------------------------------------------------------



 



(the “Registration Statement”) under the Securities Act with respect to all of
the Registrable Securities. The Registration Statement filed pursuant to this
Section 2.01(a) shall be on such appropriate registration form of the Commission
as shall be selected by the Partnership. The Partnership shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective on or as soon as practicable after the Closing Date. Any Registration
Statement shall provide for the resale pursuant to any method or combination of
methods legally available to, and requested by, the Holders of any and all
Registrable Securities covered by such Registration Statement. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 2.01(a) to be effective, supplemented
and amended to the extent necessary to ensure that it is available for the
resale of all Registrable Securities by the Holders until all Registrable
Securities covered by such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). The Registration Statement when
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that the Registration Statement becomes effective, but in any event
within two (2) Business Days of such date, the Partnership shall provide the
Holders with written notice of the effectiveness of the Registration Statement.
     (b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within one hundred eighty (180) days
after the Closing Date, then each Holder shall be entitled to a payment (with
respect to the Purchased Units of each such Holder), as liquidated damages and
not as a penalty, of 0.25% of the Liquidated Damages Multiplier per thirty
(30)-day period, that shall accrue daily, for the first sixty (60) days
following the 180th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per thirty (30)-day period, that shall accrue daily, for each
subsequent thirty (30) days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per thirty (30)-day period (the “Liquidated Damages”); provided,
however, the aggregate amount of Liquidated Damages payable by the Partnership
under this Agreement to each Holder shall not exceed 5.00% of the Liquidated
Damages Multiplier with respect to such Holder. The Liquidated Damages payable
pursuant to the immediately preceding sentence shall be payable within ten
(10) Business Days after the end of each such thirty (30)-day period. Any
Liquidated Damages shall be paid to each Holder in immediately available funds;
provided, however, if the Partnership certifies that it is unable to pay
Liquidated Damages in cash because such payment would result in a breach under a
credit facility or other debt instrument, then the Partnership may pay the
Liquidated Damages in kind in the form of the issuance of additional LP Units.
Upon any issuance of LP Units as Liquidated Damages, the Partnership shall
promptly (i) prepare and file an amendment to the Registration Statement prior
to its effectiveness adding such LP Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE to list such additional LP Units. The
determination of the number of LP Units to be issued as Liquidated Damages shall
be equal to the amount of Liquidated Damages divided by the volume-weighted
average closing price of the LP Units on the NYSE for the ten (10) trading days
immediately preceding the date on which the Liquidated Damages payment is due,
less a discount to such average closing price of 2.00%. The payment of
Liquidated Damages to a

4



--------------------------------------------------------------------------------



 



Holder shall cease at the earlier of (i) the Registration Statement becoming
effective or (ii) the Purchased Units of such Holder becoming eligible for
resale without restriction under any section of Rule 144 (or any similar
provision then in effect) under the Securities Act, assuming that each Holder is
not an Affiliate of the Partnership, and any payment of Liquidated Damages shall
be prorated for any period of less than thirty (30) days in which the payment of
Liquidated Damages ceases. If the Partnership is unable to cause a Registration
Statement to go effective within one hundred eighty (180) days after the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.
     Section 2.02 Piggyback Rights.
     (a) Participation. In the event those Registrable Securities that are LP
Units may not be disposed of without restriction pursuant to any section of
Rule 144 (or any similar provision then in effect) under the Securities Act, if
the Partnership proposes to file (i) a shelf registration statement other than
the Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement, other than the
Registration Statement contemplated by Section 2.01(a) of this Agreement and
Holders may be included without the filing of a post-effective amendment
thereto, or (iii) a registration statement, other than a shelf registration
statement, in each case, for the sale of LP Units in an Underwritten Offering
for its own account and/or another Person, then as soon as practicable following
the engagement of counsel by the Partnership to prepare the documents to be used
in connection with an Underwritten Offering, the Partnership shall give notice
(including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering to each Holder (together with its Affiliates)
holding at least $10.0 million of the then-outstanding Registrable Securities
that are LP Units (based on the LP Unit Price) and such notice shall offer such
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities that are LP Units (the “Included Registrable Securities”)
as each such Holder may request in writing; provided, however, that if the
Partnership has been advised by the Managing Underwriter that the inclusion of
such Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the LP Units in the
Underwritten Offering, then (A) the Partnership shall not be required to offer
such opportunity to the Holders or (B) if any Registrable Securities that are LP
Units can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of such Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b). Any notice required to be provided in this Section 2.02(a)
to Holders shall be provided on a Business Day pursuant to Section 3.01 hereof
and receipt of such notice shall be confirmed by the Holder. Each such Holder
shall then have two (2) Business Days (or one (1) Business Day in connection
with any overnight or bought Underwritten Offering) after notice has been
delivered to request in writing the inclusion of those Registrable Securities
that are LP Units in the Underwritten Offering. If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders

5



--------------------------------------------------------------------------------



 



and, (x) in the case of a determination not to undertake such Underwritten
Offering, shall be relieved of its obligation to sell any Included Registrable
Securities in connection with such terminated Underwritten Offering, and (y) in
the case of a determination to delay such Underwritten Offering, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the Underwritten Offering. Any Selling Holder shall have
the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Partnership of such withdrawal at or prior to the time of
pricing of such Underwritten Offering. Any Holder may deliver written notice (an
“Opt-Out Notice”) to the Partnership requesting that such Holder not receive
notice from the Partnership of any proposed Underwritten Offering; provided,
however, that such Holder may later revoke any such Opt-Out Notice in writing.
Following receipt of an Opt-Out Notice from a Holder (unless subsequently
revoked), the Partnership shall not be required to deliver any notice to such
Holder pursuant to this Section 2.02(a) and such Holder shall no longer be
entitled to participate in Underwritten Offerings by the Partnership pursuant to
this Section 2.02(a).
     (b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the LP Units offered or the market for the LP Units, then the LP
Units to be included in such Underwritten Offering shall include the number of
those Registrable Securities that are LP Units that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and, if
applicable, to those holders of Parity Securities who initiated the Underwritten
Offering pursuant to rights granted such holders under the ArcLight/Kelso
Registration Rights Agreement and (ii) second, pro rata among the Selling
Holders who have requested participation in such Underwritten Offering and,
except as provided in clause (i), any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). As of the
date hereof, Parity Securities include securities of the Partnership covered by
the Existing Registration Rights Agreements. The pro rata allocations for each
Selling Holder who has requested participation in such Underwritten Offering
shall be the product of (a) the aggregate number of those Registrable Securities
that are LP Units proposed to be sold in such Underwritten Offering multiplied
by (b) the fraction derived by dividing (x) the number of those Registrable
Securities that are LP Units owned on the Closing Date by such Selling Holder by
(y) the aggregate number of those Registrable Securities that are LP Units owned
on the Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.
     (c) Termination of Piggyback Registration Rights. Each Holder’s rights
under Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least $10.0 million of those Registrable
Securities that are LP Units (based on the LP Unit Price). Each Holder shall
notify the Partnership in writing when such Holder holds less than $10.0 million
of those Registrable Securities that are LP Units (based on the LP Unit Price).
     Section 2.03 Delay Rights.

6



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein, the Partnership
may, upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the Partnership; provided, however, in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to the Registration
Statement or other registration statement for a period that exceeds an aggregate
of sixty (60) days in any one hundred eighty (180)-day period or one hundred
five (105) days in any three hundred sixty-five (365)-day period, in each case,
exclusive of days covered by any lock-up agreement executed by a Selling Holder
in connection with any Underwritten Offering. Upon disclosure of such
information or the termination of the condition described above, the Partnership
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.
     If (i) the Selling Holders shall be prohibited from selling their
Registrable Securities under the Registration Statement or other registration
statement contemplated by this Agreement as a result of a suspension pursuant to
the immediately preceding paragraph in excess of the periods permitted therein
or (ii) the Registration Statement or other registration statement contemplated
by this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 60 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the sixty-first (61st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculation Liquidated Damages,
the date in (x) or (y) above shall be deemed the “180th day,” as used in the
definition of Liquidated Damages). For purposes of this paragraph, a suspension
shall be deemed lifted on the date that notice that the suspension has been
terminated is delivered to the Selling Holders. Liquidated Damages pursuant to
this paragraph shall cease upon the Purchased Units of such Holder becoming
eligible for resale without restriction under any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming that each
Holder is not an Affiliate of the Partnership, and any payment of Liquidated
Damages

7



--------------------------------------------------------------------------------



 



shall be prorated for any period of less than 30 days in which the payment of
Liquidated Damages ceases.
     Section 2.04 Underwritten Offerings.
     (a) General Procedures. In connection with any Underwritten Offering under
this Agreement, the Partnership shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Partnership to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses. The
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.
     (b) No Demand Rights. Notwithstanding any other provision of this
Agreement, no Holder shall be entitled to any “demand” rights or similar rights
that would require the Partnership to effect an Underwritten Offering solely on
behalf of the Holders.
     Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
     (a) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;
     (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any

8



--------------------------------------------------------------------------------



 



time shall notify the Partnership in writing that, in the sole judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Partnership shall use
its commercially reasonable efforts to include such information in such
prospectus supplement;
     (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;
     (d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
     (e) promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
     (f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus

9



--------------------------------------------------------------------------------



 



contained therein, in the light of the circumstances under which a statement is
made); (ii) the issuance or express threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Partnership of
any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;
     (g) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
     (h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
     (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
     (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

10



--------------------------------------------------------------------------------



 



     (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
     (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
     (m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
     (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
     (o) if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
     Section 2.06 Cooperation by Holders. The Partnership shall have no
obligation to include Registrable Securities of a Holder in the Registration
Statement or in an Underwritten Offering pursuant to Section 2.02(a) who has
failed to timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
     Section 2.07 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities agrees to enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of the class of

11



--------------------------------------------------------------------------------



 



Registrable Securities subject to the Underwritten Offering during the sixty
(60) calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of any
Underwritten Offering, provided that (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Partnership or the officers,
directors or any other Affiliate of the Partnership on whom a restriction is
imposed and (ii) the restrictions set forth in this Section 2.07 shall not apply
to any Registrable Securities that are included in such Underwritten Offering by
such Holder. In addition, this Section 2.07 shall not apply to any Holder that
is not entitled to participate in such Underwritten Offering, whether because
such Holder delivered an Opt-Out Notice prior to receiving notice of the
Underwritten Offering, because such Holder holds less than $10.0 million of the
then-outstanding Registrable Securities or because the Registrable Securities
held by such Holder may be disposed of without restriction pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.
     Section 2.08 Expenses.
     (a) Expenses. The Partnership will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.
     (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the
Registration Statement pursuant to Section 2.01(a) or an Underwritten Offering
covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.
     Section 2.09 Indemnification.
     (a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including

12



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the Registration Statement
or such other registration statement, or prospectus supplement, as applicable.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder Indemnified Person,
and shall survive the transfer of such securities by such Selling Holder.
     (b) By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
     (c) Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.09 for any
legal expenses subsequently

13



--------------------------------------------------------------------------------



 



incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ counsel reasonably acceptable to the indemnified party or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party.
     (d) Contribution. If the indemnification provided for in this Section 2.09
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
     (e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

14



--------------------------------------------------------------------------------



 



     Section 2.10 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
     (a) make and keep public information regarding the Partnership available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
     (b) file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
     (c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
     Section 2.11 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the Investor
by the Partnership under this Article II may be transferred or assigned by the
Investor to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Investor, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $10.0 million of Registrable
Securities (based on the LP Unit Price or the Class B Unit Price, as
applicable), (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned, and (c) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such Investor under this Agreement.
     Section 2.12 Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
     (a) if to the Investor:

15



--------------------------------------------------------------------------------



 



Vopak Bahamas B.V.
Westerlaan 10, 3016 CK
P.O. Box 863
3000 AW Rotterdam
The Netherlands
Attention: Legal Department; Tjeerd Wassenaar
Facsimile: +31 10 411 2520
with a copy to:
Bracewell & Giuliani LLP
711 Louisiana St., Ste 2300
Houston, TX 77002
Attention: William D. Gutermuth
                  Facsimile: 713.221.2114
     (b) if to a transferee of the Investor, to such Holder at the address
provided pursuant to Section 2.11 above; and
     (c) if to the Partnership:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: General Counsel
Facsimile: 610.904.4006
with a copy to:
Vinson & Elkins L.L.P.
666 Fifth Avenue
26th Floor
New York, NY 10103
Attention: E. Ramey Layne
Facsimile: 212.237.0100
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

16



--------------------------------------------------------------------------------



 



     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of the Investor under this Agreement may be transferred or assigned
by such Investor only in accordance with Section 2.11 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
     Section 3.05 Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.09 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained

17



--------------------------------------------------------------------------------



 



herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the rights granted by
the Partnership set forth herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.13 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Investor (and its permitted transferees and assignees) and the Partnership shall
have any obligation hereunder and that, notwithstanding that the Investor may be
a corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Investor or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of the Investor or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Investor under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Investor
hereunder.
     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by the Investor under this Agreement, such
action shall be in such Investor’s sole discretion unless otherwise specified.
[Signature pages to follow]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            BUCKEYE PARTNERS, L.P.
      By:   BUCKEYE GP LLC
(its General Partner)                     By:   /s/ Keith E. St.Clair        
Keith E. St.Clair        Senior Vice President and Chief Financial Officer     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            VOPAK BAHAMAS B.V.
      By:   /s/ Tjeerd Wassenaar        Name:   Tjeerd Wassenaar        Title:  
Managing Director    

Signature Page to Registration Rights Agreement

 